     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ASIM H. MODI, NYSBN 4692018
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, CA 94105
 6          Telephone: 415-977-8952
 7          Facsimile: 415-744-0134
            Email: asim.modi@ssa.gov
 8   Attorneys for Defendant
 9
                                 UNITED STATES DISTRICT COURT
10
                               EASTERN DISTRICT OF CALIFORNIA
11
                                       SACRAMENTO DIVISION
12
13   CURTIS E. SMITH,                                )     Case No.: 2:18-cv-02757-AC
                                                     )
14          Plaintiff,                               )     STIPULATION AND [PROPOSED]
                                                     )     ORDER TO EXTEND BRIEFING
15                  v.                               )     SCHEDULE
16                                                   )
     NANCY A. BERRYHILL,                             )
17   Acting Commissioner of Social Security,         )
                                                     )
18          Defendant.                               )
19                                                   )

20
            IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, to
21
     extend Defendant’s time to file her response to Plaintiff’s summary judgment motion with the
22
     Court by 30 days to May 29, 2019, and that all other scheduling dates set forth in the Court’s
23
     Case Management Order shall be extended accordingly. This is Defendant’s first request for an
24
     extension of time in this matter and she requests it in good faith and without any intent to
25
     prolong proceedings unduly.
26
            There is good cause for this extension request because counsel for Defendant is currently
27
     responsible for performing a range of tasks that preclude drafting the Commissioner’s response
28
     to Plaintiff’s summary judgment motion by April 29, 2019. In particular, because a supervisor in



                                                     -1-
 1   Defendant’s Office of the General Counsel, Region IX was serving as a juror on a five-week
 2   trial, counsel for Defendant assumed shared responsibility for overseeing the office’s program
 3   litigation workload throughout Nevada, California, Arizona, and Hawaii until approximately the
 4   second week of April. Counsel for Defendant is presently conducting substantive and logistical
 5   preparation for a hearing scheduled from April 30-May 2, 2019 in personnel litigation pending
 6   before the Merit Systems Protection Board. Counsel for Defendant also remains responsible for
 7   drafting briefs in other Social Security matters before the district courts within the Ninth Circuit,
 8   including three briefs due in the next twelve days; negotiating (or litigating) attorney fee matters
 9   pursuant to the Equal Access to Justice Act; and assisting with the training of newly hired
10   attorneys in the agency’s Office of the General Counsel, Region IX. This extension will enable
11   counsel for Defendant to fully review the record and Plaintiff’s summary judgment motion and,
12   if warranted, evaluate the defensibility of the Commissioner’s position.
13          Counsel for Defendant apologizes to Plaintiff and the Court for any inconvenience caused
14   by this delay.
15                                                  Respectfully submitted,
16
     Date: April 24, 2019                           LAW OFFICES OF LAWRENCE D. ROHLFING
17
18                                          By:     /s/ Asim H. Modi for Cyrus Safa*
                                                    CYRUS SAFA
19                                                  *Authorized by email on April 24, 2019
                                                    Attorneys for Plaintiff
20
21   Date: April 24, 2019                           MCGREGOR W. SCOTT
                                                    United States Attorney
22                                                  DEBORAH LEE STACHEL
23                                                  Regional Chief Counsel, Region IX

24                                          By:     /s/ Asim H. Modi
                                                    ASIM H. MODI
25                                                  Special Assistant United States Attorney
26                                                  Attorneys for Defendant

27
28




                                                      -2-
                                     ORDER
 1
 2
 3         APPROVED AND SO ORDERED

 4
     DATED: April 25, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                      -3-
